Title: To Alexander Hamilton from Oliver Wolcott, Junior, 24 October 1792
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander


Treasury Department, Comptroller’s Office, October 24, 1792. “Some time since a claim was presented for settlement by Mr. Samuel Young of this City in favour of William Lewiss late a Soldier of the Virginia Regiment of the Army, which … has been certified by the Register of the Treasury. The delivery of the Certificate was however suspended.… The claim is now renewed by Mr. George Stout who has applied for & obtained Letters of Administration. … It has been conceeded by Stout & is proved by the documents herewith transmitted, that he had no claim upon the property of William Lewiss, than what could accrue to him by virtue of an assignment of the power of Attorney.… Under these circumstances I have judged it to be my duty not to admit Stout to receive the Certificate in favour of William Lewiss.… I take the liberty to request that the … documents may be submitted to the Attorney General of the United States for his opinion.”
